Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Claims
Claims 22, 27, and 35 have been amended. Claims 21-41 are rejected and pending in the application. 

Response to Arguments
Applicant Argues 
A. Lazaroff’s “Service Initiator module” and “Service Terminus module” both
transform a message format based on the format type, not based on a
determination to propagate the transaction to both first and second data
stores that serve as alternate storage locations.


Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 21-41 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 22, 24, 26, 27, 29, 31, 33, 34, 35, 37, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco U.S. Patent Publication (2003/0126114; hereinafter: Tedesco) in view of Wen et al. U.S. Patent Publication (2015/0339154; hereinafter: Wen)

Claims 22 and 35
As to claims 22 and 35, Tedesco discloses a system, comprising: 
one or more processors with associated memory to: 
receive a transaction to be performed on a log-coordinated storage group (LCSG) including a first data store and a second data store (Figure 4, paragraph[0038], “the server 104 may be in further communication with other UNIX processing devices 108 that maintain database files and the like utilized by the server 104…etc.”, the reference describes reading and writing data in a plurality of database devices (i.e., log-coordinated storage group) (e.g., figure 4, element 108)), wherein the transaction comprises a write data to be stored (paragraph[0059], “The structure 518 further includes a database engine kernel 604 for managing native system tables 612 storing system usage parameters and a native transaction log 614 for storing read and write operations to data files maintained by the alternate database server 102…etc.”), and wherein the first data store and the second data store provide alternate storage locations (Figure 4, paragraph[0038], “the server 104 may be in further communication with other UNIX processing devices 108 that maintain database files and the like utilized by the server 104…etc.”, the reference describes reading and writing data in a plurality of database devices (i.e., log-coordinated storage group) (e.g., figure 4, element 108)); 
log the transaction in a log associated with the LCSG (paragraph[0059], “a database engine kernel 604 for managing native system tables 612 storing system usage parameters and a native transaction log 614 for storing read and write operations to data files maintained by the alternate database server 102….etc., the reference describes storing write operations in a transaction log (i.e., log associated with the LCSG).). 

Tedesco does not appear to explicitly disclose
determine that propagation of the transaction is to be performed to both the first data store and the second data store; 
propagate, by a first write applier of the LCSG, the transaction to the first data store such that the write data written by the transaction is stored in the first data store in a first representation, wherein the first write applier is configured to store the write data in the first representation; and 
propagate, by a second write applier of the LCSG, the write data to the second data store such that the write data is stored in the second data store in a second representation, wherein the second write applier is configured to store the write data in the second representation.

However, Wen discloses determine that propagation of the transaction is to be performed to both the first data store and the second data store (Figure 1c, paragraph[0038]-paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a…etc.”); 
propagate, by a first write applier of the LCSG, the transaction to the first data store such that the write data written by the transaction is stored in the first data store in a first representation (Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a…etc.”), wherein the first write applier is configured to store the write data in the first representation (Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a. Storage writer 124a, etc. . . . to storage writer 124n can update the corresponding workflow state 146a, etc. . . . to state 146n. Alternatively the formatter and the storage writer for a process can be combined into a component such as a serializer which combines the functionality of the formatter and storage writer components….etc.”); and 
propagate, by a second write applier of the LCSG, the write data to the second data store such that the write data is stored in the second data store in a second representation (Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a…etc.”), wherein the second write applier is configured to store the write data in the second representation (Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a. Storage writer 124a, etc. . . . to storage writer 124n can update the corresponding workflow state 146a, etc. . . . to state 146n. Alternatively the formatter and the storage writer for a process can be combined into a component such as a serializer which combines the functionality of the formatter and storage writer components….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tedesco with the teachings of Wen to write data to different formatted storages which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tedesco with the teachings of Wen to have input and output operations involving data transfers using data loaders and data savers for local and distributed data flow (Wen: paragraph[0002]).

Claim 24, 29, and 37
As to claim 24, 29, and 37, the combination of Tedesco and Wen discloses all the elements in claim 22, as noted above, and Wen further disclose wherein the one or more processors are further configured to: 
propagate the write data to third data store of the LCSG such that the write data is stored in the third data store in a third representation  (Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a…etc.”),  wherein to propagate the write data to the third data store, the one or more processors is configured to perform the propagation via a write transformer configured to automatically transform data stored in the first data store in the first representation to data stored in the third data store in the third representation (Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a. Storage writer 124a, etc. . . . to storage writer 124n can update the corresponding workflow state 146a, etc. . . . to state 146n. Alternatively the formatter and the storage writer for a process can be combined into a component such as a serializer which combines the functionality of the formatter and storage writer components….etc.”).

Claims 26 and 31
As to claims 26 and 31, the combination of Tedesco and Wen discloses all the elements in claim 22, as noted above, and Tedesco further disclose wherein the first data store is a relational database instance and the second data store is a non-relational database instance (paragraph[0058], “It should be readily appreciated that any number of database files presented herein may be configured into any number of relational databases. In addition, configurations other than database formats may be used to store the data maintained in these exemplary databases…etc.”, the examiner interprets other formatted databases as non-relational database.).

Claim 27
As to claim 27, Tedesco discloses a method, comprising: 
performing, by one or more computing devices: 
identifying a plurality of data stores of a log-coordinated storage group (LCSG) including a first data store and a second data store(Figure 4, paragraph[0038], “the server 104 may be in further communication with other UNIX processing devices 108 that maintain database files and the like utilized by the server 104…etc.”, the reference describes reading and writing (i.e., identifying) data in a plurality of database devices (i.e., log-coordinated storage group) (e.g., figure 4, element 108)), wherein the transaction comprises a write data to be stored(paragraph[0059], “The structure 518 further includes a database engine kernel 604 for managing native system tables 612 storing system usage parameters and a native transaction log 614 for storing read and write operations to data files maintained by the alternate database server 102…etc.”), and wherein the first data store and the second data store provide alternate storage locations (Figure 4, paragraph[0038], “the server 104 may be in further communication with other UNIX processing devices 108 that maintain database files and the like utilized by the server 104…etc.”, the reference describes reading and writing data in a plurality of database devices (i.e., log-coordinated storage group) (e.g., figure 4, element 108)); 
instantiating a transaction manager of the LCSG to accept transactions directed to the LCSG based at least in part on contents of a log(paragraph[0059], “a database engine kernel 604 for managing native system tables 612 storing system usage parameters and a native transaction log 614 for storing read and write operations to data files maintained by the alternate database server 102….etc., the reference describes a database engine kernel (i.e., a transaction manager) storing write operations in a transaction log (i.e., log associated with the LCSG).); 

Tedesco does not appear to explicitly disclose 
determining that propagation of the transaction is to be performed to both the first data store and the second data store; 
propagating, by a first write applier of the LCSG, a transaction in the log to the first data store such that the write data written by the transaction is stored in the first data store in a first representation, wherein the first write applier is configured to store the write data in the first representation; and
propagating, by a second write applier of the LCSG, the write data to the second data store such that the write data is stored in the second data store in a second representation, wherein the second write applier is configured to store the write data in the second representation.

However, Wen discloses determining that propagation of the transaction is to be performed to both the first data store and the second data store(Figure 1c, paragraph[0038]-paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a…etc.”); 
propagating, by a first write applier of the LCSG, a transaction in the log to the first data store such that the write data written by the transaction is stored in the first data store in a first representation(Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a…etc.”), wherein the first write applier is configured to store the write data in the first representation(Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a. Storage writer 124a, etc. . . . to storage writer 124n can update the corresponding workflow state 146a, etc. . . . to state 146n. Alternatively the formatter and the storage writer for a process can be combined into a component such as a serializer which combines the functionality of the formatter and storage writer components….etc.”); and
propagating, by a second write applier of the LCSG, the write data to the second data store such that the write data is stored in the second data store in a second representation (Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a…etc.”), wherein the second write applier is configured to store the write data in the second representation(Figure 1c, paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a. Storage writer 124a, etc. . . . to storage writer 124n can update the corresponding workflow state 146a, etc. . . . to state 146n. Alternatively the formatter and the storage writer for a process can be combined into a component such as a serializer which combines the functionality of the formatter and storage writer components….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tedesco with the teachings of Wen to write data to different formatted storages which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tedesco with the teachings of Wen to have input and output operations involving data transfers using data loaders and data savers for local and distributed data flow (Wen: paragraph[0002]).


Claim 33
As to claim 33, the combination of Tedesco and Wen discloses all the elements in claim 27, as noted above, and Tedesco further disclose wherein identifying the plurality of data stores of the LCSG comprises identifying as the second data store an in-memory cache for data modified by the transactions directed to the LCSG(paragraph[0049]-paragraph[0050], “and an input/output operation on the FBA disk unit 150 using the disk cache 107…etc.”, the reference describes using a cache system (i.e., in-memory cache) for data modified by the system.).

Claim 34
As to claim 34, the combination of Tedesco and Wen discloses all the elements in claim 27, as noted above, and Tedesco further disclose configuring a write transformer to transform data stored in the first data store in the first representation to data stored in the second data in the second representation(Abstract, paragraph[0020], “processing the data of the first format into transformed data, where the transformed data is the data transformed into the second format; storing the transformed data in the first memory; and sending the transformed data from the first memory to the second system responsive to a request from the second system…etc.”); and 
extending a functionality of the write transformer with additional application- specific code (paragraph[0118], “the format transformation process 125 searches the transferred intermediate data for the count fields 501 to specify the data fields 502, and extracts only the data fields 502…etc.”, the reference describes the transformation system being able to specify the data fields (i.e., additional application specific code).).

Claim 39
As to claim 39, the combination of Tedesco and Wen discloses all the elements in claim 37, as noted above, and Tedesco further disclose wherein the program instructions when executed cause the one or more processors to extend a functionality of the write transformer with additional application-specific code (paragraph[0118], “the format transformation process 125 searches the transferred intermediate data for the count fields 501 to specify the data fields 502, and extracts only the data fields 502…etc.”, the reference describes the transformation system being able to specify the data fields (i.e., additional application specific code).).

Claim 41
As to claim 41, the combination of Tedesco and Wen discloses all the elements in claim 35, as noted above, and Tedesco further disclose wherein to propagate the write data to the second data store(Abstract, paragraph[0020], “processing the data of the first format into transformed data, where the transformed data is the data transformed into the second format; storing the transformed data in the first memory; and sending the transformed data from the first memory to the second system responsive to a request from the second system…etc.”), the program instructions when executed cause the one or more processors to propagate the write data to an in-memory cache for the LCSG(paragraph[0049]-paragraph[0050], “and an input/output operation on the FBA disk unit 150 using the disk cache 107…etc.”, the reference describes using a cache system (i.e., in-memory cache) for data modified by the system.).

Claims 23, 28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco U.S. Patent Publication (2003/0126114; hereinafter: Tedesco) in view of Wen et al. U.S. Patent Publication (2015/0339154; hereinafter: Wen) and further in view of Tung et al. U.S. Patent Publication (2008/0165646; hereinafter: Tung)

Claims 23, 28, and 36
As to claims 23, 28, and 36, the combination of Tedesco and Wen discloses all the elements in claim 22, and Tedesco further disclose wherein the one or more processors are further configured to: 
 receive another transaction to be performed on the LCSG(Figure 4, paragraph[0038], “the server 104 may be in further communication with other UNIX processing devices 108 that maintain database files and the like utilized by the server 104…etc.”, the reference describes reading and writing from data in a plurality of database devices (i.e., log-coordinated storage group) (e.g., figure 4, element 108). The Examiner interprets the system being able to receive more than one transaction.);
 log the other transaction in the log(paragraph[0059], “a database engine kernel 604 for managing native system tables 612 storing system usage parameters and a native transaction log 614 for storing read and write operations to data files maintained by the alternate database server 102….etc., the reference describes storing write operations in a transaction log (i.e., log associated with the LCSG). The Examiner interprets the system being able to receive more than one transaction.); 

Wen discloses propagate the other transaction to the first data store, wherein the other transaction writes another write data(Figure 1c, paragraph[0038]-paragraph[0041], “Two or more storage writers such as storage writer 124a, etc. . . . to storage writer 124n can write the corresponding formatted blocks of data 126a, etc. . . . to formatted blocks of data 126n to a particular storage system such as storage system 132a…etc.”)

The combination of Tedesco and Wen do not appear to explicitly disclose reject a propagation of the other write data to the second data store based at least in part on a determination that the other write data is invalid.

However, Tung discloses reject a propagation of the other write data to the second data store based at least in part on a determination that the other write data is invalid (paragraph[0023], “If the stop flag thereof indicates the data is invalid, the data will not be transferred. Thus, corrupted data read from defective sectors of the data storage medium 102 is not transferred to the host computer 101…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tedesco with the teachings of Wen and Tung to capture errors before transferring written data to another storage which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tedesco with the teachings of Wen and Tung to obtain a data reproduction without substantial interruption of an error detection code. (Tung: paragraph[0005]).

Claims 25, 30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco U.S. Patent Publication (2003/0126114; hereinafter: Tedesco) in view of Wen et al. U.S. Patent Publication (2015/0339154; hereinafter: Wen) and further in view of Usey et al. U.S. Patent Publication (2008/0208820; hereinafter: Usey)

Claims 25, 30, and 38
As to claims 25, 30, and 38, the combination of Tedesco and Wendiscloses all the elements in claim 24, but do not appear to explicitly disclose wherein the write transformer comprises a listener registered to be notified when a write is applied to a storage object in the first data store.

However, Usey discloses wherein the write transformer comprises a listener registered to be notified when a write is applied to a storage object in the first data store (paragraph[0084], “For example, a database writer could be implemented as a listener on the message bus 412, which would write observations to the database 410…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tedesco with the teachings of Wen and Usey to have a listener for write data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tedesco with the teachings of Wen and Usey to easily analyze and reason over historical patterns and trends in communications (Usey: paragraph[0006]).

Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco U.S. Patent Publication (2003/0126114; hereinafter: Tedesco) in view of Wen et al. U.S. Patent Publication (2015/0339154; hereinafter: Wen) and further in view of Silk et al. U.S. Patent Publication (2015/0331621; hereinafter: Silk)

Claims 32 and 40
As to claim 32, the combination of Tedesco and Wen discloses all the elements in claim 27, but do not appear to explicitly disclose wherein identifying the plurality of data stores of the LCSG comprises identifying as the second data store an archival service object for the first data store.

However, Silk discloses wherein identifying the plurality of data stores of the LCSG comprises identifying as the second data store an archival service object for the first data store (paragraph[0059], “The protocol interfaces 504 can deliver client requests including both read requests and write requests to the file object namespace module 506. A client request can include an object identifier and a service level objective (SLO) of the request…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tedesco with the teachings of Wen and Silk to have a service level object archival storage system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tedesco with the teachings of Wen and Silk to drive the cost of archival storage system down while maintain high storage density without removing storage efficiency services and reducing storage access bandwidth (Silk: paragraph[0002]).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152 
May 13, 2022                                                                                                                                                                                                  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000